PER CURIAM.
We originally accepted for review J.Y. v. State, 635 So.2d 34 (Fla. 5th DCA 1993), which cited a case pending review in this Court. B.H. v. State, 622 So.2d 615 (Fla. 5th DCA 1993), approved in part, 645 So.2d 987 (Fla.1994). On further examination, we find that jurisdiction was improvidently granted and accordingly dismiss the petition.
It is so ordered.
GRIMES, C.J.,' OVERTON and SHAW, JJ., and McDONALD, Senior Justice, concur.
HARDING, J., concurs in part and dissents in part with an opinion.
KOGAN, J., dissents with an opinion.
NO MOTION FOR REHEARING WILL BE ALLOWED.